     Case 1:20-cv-00195-NONE-JLT Document 19 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DARRYL RAY MILLS,                                       1:20-cv-00195-NONE-JLT (PC)

12                        Plaintiff,
                                                              ORDER ADOPTING FINDINGS AND
13            v.                                              RECOMMENDATIONS TO DISMISS
                                                              COMPLAINT WITH LEAVE TO AMEND
14    C. PFEFFER, et al.,
                                                              (Doc. No. 16)
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 27, 2021, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s complaint be dismissed for failure to state a claim and with leave to

22   amend. (Doc. No. 16 at 1.) Those findings and recommendations were served on plaintiff and

23   contained notice to plaintiff that any objections thereto were to be filed within fourteen (14) days.

24   Plaintiff has filed objections to the findings and recommendations. (Doc. Nos. 17, 18.)

25           The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   /////

                                                          1
     Case 1:20-cv-00195-NONE-JLT Document 19 Filed 03/29/21 Page 2 of 2


 1                  1. The findings and recommendations filed January 27, 2021 (Doc. No. 16), are

 2   adopted in full;

 3                  2. Plaintiff’s complaint is dismissed with leave to amend; and

 4                  3. Plaintiff shall file a first amended complaint curing the deficiencies noted in the

 5   findings and recommendations within thirty (30) days from the date of this order.

 6   IT IS SO ORDERED.
 7
        Dated:     March 29, 2021
 8                                                     UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
